Graham, J.
Through his first assignment of error appellant contends that the court abused its discretion in granting custody of the children to the mother. This assignment of error is overruled. There is plenary evidence to support the court’s findings which support its conclusion that the mother is a fit and proper person to have custody of the children and that it would in their best interest that custody be vested in her.
Much of the evidence presented at the hearing indicates that the father’s conduct with respect to the children was anything but exemplary. On 3 April 1969 the father and a cousin, a professional bail bondsman from Asheboro, took the children from their home in California and brought them to North Caro*415lina without the mother’s knowledge and consent. At that time the mother and father were living together and the mother was supporting the children and partially supporting the father who was recovering from a back operation. At no time was the mother notified of the whereabouts of the children or of their health and well-being. When she came to Asheboro in June of 1969 in search of the children, the same cousin who assisted in bringing the children to North Carolina had her arrested for trespassing. The record does not show that she was prosecuted. The mother was frustrated in her attempt to have her application for habeas corpus served, although the father was living and working in Randolph County. An inference arises from the evidence that the father and his bondsman cousin knew that the sheriff had papers which he was attempting to serve on the father. Despite her exhaustive efforts, the mother was unable to see her children from 3 April 1969 until the matter came on for hearing over a year later — and then only for a short period in the office of the father’s attorney, with the father, the bondsman cousin, and another cousin of the father standing just outside the door. The children, who had been devoted to their mother before they were taken from her custody, kicked her when they saw her for the first time in over a year and told her to “ [g] et out of here. We don’t want you.” This was in the presence of the father who stood idly by and did not remonstrate with the children concerning their conduct toward the mother. The father denied that he had done anything to alienate the children toward their mother during the year they had been under his exclusive care. The record strongly suggests the contrary. Fortunately, after only a few brief moments with their mother, the hostility of the children toward her disappeared. The evidence would have supported a finding that the father violated a California court order in removing the children from that State.
Appellant’s second assignment of error is based on an exception to the language of the order which provides that the mother shall have the “permanent” care, custody and tuition of the children. His argument is that the court exceeded its jurisdiction by awarding “permanent” custody. It is elementary that court decrees in child custody and support matters are not permanent in character and may be modified by the court in the future if subsequent events and the welfare of the child require. G.S. 50-13.7 (a); Shepherd v. Shepherd, 273 N.C. 71, 159 S.E. 2d 357; Hardee v. Mitchell, 230 N.C. 40, 51 S.E. 2d 884; In re Bowen, 7 N.C. App. 236, 172 S.E. 2d 62. The appellee concedes *416the rule. The order itself does not contemplate that the question of custody is being irrevocably determined. The fact that the word “permanent” is used in the order in no way changes its legal effect. This assignment of error is also overruled.
Other exceptions and assignments of error appear in the record. However, they are not brought forward and argued in appellant’s brief and are therefore deemed abandoned. Rule 28, Rules of Practice in the Court of Appeals of North Carolina.
Affirmed.
Brock and Morris, JJ., concur.